DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-16 are being treated on the merits.
Drawings
The drawings are objected to under 37 CFR 1.84(b).  Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The subject matter of this application admits of illustration by a photograph in Fig. 2.  In addition, Fig. 2 does not have sufficient quality for examination and satisfactory reproduction.  All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.  Therefore, drawings in place of the photographs are required. No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features "wherein the metal-containing hydrophobic yarn is formed in needle loops extending in circumferential courses and axial wales, the turned welt comprising a welt beginning course, a welt ending course, and a plurality of intervening courses, the welt beginning and welt ending courses being connected with one another by a set of connecting needle loops formed in selected spaced  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 36 in Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because: skin-facing surface 34 is depicted as a shaded area with solid lines in Fig. 1; however, skin-facing surface 34 should be invisible when viewing from outside of the chinstrap sock.  Invisible structure(s) should be depicted using broken lines.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because: in Fig. 2, two arrows are shown associated with reference numeral 30; however, the specification has designated reference numeral 30 for the chinstrap sock, and in addition, the arrows are not mentioned in the specification.  It is unclear what structure(s) or direction(s) Applicant refers to by the two arrows.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In para. 0008, "a hydrophobic yarn moisture wicking yarn" does not have a clear meaning;
In para. 0061, Applicant states "a second feed 1 x 1 needle selection is activated and a yarn finger is lowered so that needles take in a first yarn, an elastic yarn (also known as the "make-up") for 2 revolutions of the cylinder". It is noted that the specification does not define the term "make-up" and an elastic yarn is not known as a "make-up" yarn in the knitting art.
Appropriate correction is required.
Claim Objections 
Claims 8, 12 and 14 are objected to because of the following informalities:
In claim 8, line 1, "claim1" should read "claim 1";
In claim 12, line 2, "indicia" appears to read "an indicia";
In claim 14, lines 10-12, 
"elastic yarn" appears to read "an elastic yarn";
"hydrophilic yarn" appears to read  "a hydrophilic yarn";
"distal the wearer's skin" appears to read "distal to the wearer's skin".
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "positioned between both of the first welt and the second welt of the skin facing surface", which renders the claim indefinite.  It is unclear what Applicant refers to by "between both of the first welt and the second welt of the skin facing surface".  Does Applicant mean "positioned between the first welt and the second welt of the skin facing surface"?  Therefore the metes and bounds of the claim are unclear and cannot be ascertained. For examination purposes, the limitation has been construed to be "positioned between the first welt and the second welt of the skin facing surface".
Claim 4 recites the limitation "an elastic make up yarn", which renders the claim indefinite.  It is unclear what meaning the term "make up" has in the limitation.  The specification does not provide a standard for ascertaining the claimed feature, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, the limitation has been construed to be "an elastic yarn".
Claim 8 recites the limitation "a hydrophobic yarn moisture wicking yarn", which renders the claim indefinite.  It is unclear what Applicant is claiming by the claim language.  The metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the limitation has been construed to be "a hydrophobic yarn".
Claim 9 recites the limitation "a moisture wicking yarn adjacent a moisture absorbing yarn", which renders the claim indefinite.  It is unclear whether the moisture wicking yarn and the moisture absorbing yarn are the same types of yarns.  The original disclosure does not define the terms "wicking" and "absorbing".  Per the Merriam-Webster Dictionary, the word "wick" has a common definition of "to absorb or drain (a fluid, moisture, etc.) like a wick"; therefore, a moisture wicking yarn can also be a moisture absorbing yarn.  Similarly, a moisture absorbing yarn can also be a moisture wicking yarn.  Therefore the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the examiner has interpreted that the terms "moisture wicking yarn" and "moisture absorbing yarn" are interchangeable.
Claim 9 recites the limitation "the skin-contacting surface".  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes examiner has interpreted the limitation as "the skin-facing surface".
Claim 9 recites the limitation "the metal-, metal oxide-, and/or metal salt-containing hydrophobic yarn".  There is insufficient antecedent basis for this limitation in the claim.  It is noted that the claims 1 and 8 only set forth a yarn containing a metal-, metal oxide-, and/or metal salt-containing fiber and a hydrophobic yarn.  For examination purposes examiner has interpreted the metal-, metal oxide-, and/or metal salt-containing yarn is a hydrophobic yarn. 
Claim 10 recites the limitation "a plurality of intervening courses", which renders the claim indefinite.  It is unclear what Applicant refers to by the word "intervening".  Does Applicant mean intermediate courses?  The metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the limitation has been construed to be "a plurality of intermediate courses".
Claim 12 recites the limitation "intervening course", which renders the claim indefinite.  Claim 12 depends from claim 10, and claim 10 has set forth a plurality of "intervening courses".  Are the "intervening course" in claim 12 one of the previously defined "intervening courses" in claim 10 or a different course?  For examination purposes, the limitation has been construed to be the intervening course can be either one of the previously defined "intervening courses" in claim 10 or a different course.
Claim 14 recites the term "optionally" in multiple instances, which renders the claim indefinite.  It is not clear whether the limitation following "optionally" is recited as part of the claimed invention. Therefore the metes and bounds of the claim are unclear and cannot be ascertained, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  See MPEP § 2173.05(d).
Claim 14 recites the limitation "configured to be presented substantially to a wearer's skin", which renders the claim indefinite.  The term "substantially" is a term of approximation.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what Applicant means by "presented substantially to a wearer's skin".  For examination purposes, the limitation has been construed to be "configured to be proximate to a wearer's skin".
Claims 2-13 and 15-16 each depend from claim 1 and are likewise rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser (US 2007/0083986 A1) in view of "Team Sport Products 2017" by Drymax Technologies (hereinafter "Drymax").
Regarding claim 1, Kaiser discloses a chinstrap sock (helmet strap pad 18; fig. 2; para. 0023) comprising 
a tubular body (tubular body 19; fig. 3; para. 0024) having a skin facing surface (see fig. 2) for contacting a portion of a wearer's body (see fig. 2), and an outer surface (see fig. 2) opposed to the skin-facing surface (see fig. 2); 
an opening (see figs. 2-3; paras. 0023-0024) in the tubular body for receiving a chinstrap (see figs. 2-3; paras. 0023-0024); and 
a first welt and a second welt (two folded end portions 22; figs. 4A-4B; paras. 0025-0026) defining opposite ends of the tubular body (see figs. 4A-4B), each of the first welt and the second welts being in surrounding relation to the opening (figs. 3, 4A-4B; paras. 0025-0026), the first welt and the second welt each integral with the tubular body (the tubular body formed from a single fabric piece; figs. 4A-4B; paras. 0025-0026); 
the tubular body being of a knitted construction comprising a yarn (an outer layer is a knitted nylon fabric and an inner layer is a nylon jersey; para. 0027).
Kaiser does not disclose wherein the knitted construction comprising a yarn containing a metal-, metal oxide-, and/or metal salt-containing fiber positioned between both of the first welt and the second welt of the skin facing surface.  However, Drymax teaches a chincup sock (ChinSavers; see the pictures; description; pages 12-13), wherein the chincup sock comprising a tubular body (see the pictures) comprising a yarn containing a metal-, metal oxide-, and/or metal salt-containing fiber (drymax fibers comprising releasable copper ions; description; page 13) positioned between a first end portion and a second end portion of a skin facing surface (see the Chinsaver inside view as shown in the picture; page 13; Drymax).  Kaiser and Drymax are analogous arts and both are used for covering chin straps / cups.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the chinstrap sock as disclosed by Kaiser, with wherein the yarn containing a metal-, metal oxide-, and/or metal salt-containing fiber positioned between both of the first welt and the second welt of the skin facing surface, in order to help reduce skin irritations, razor burn and acne caused by chin straps (Drymax; page 13).  By combination of Kaiser and Drymax, the yarn containing a metal-, metal oxide-, and/or metal salt-containing fiber positioned between both of the first welt and the second welt of the skin facing surface.
Regarding claim 3, Kaiser and Drymax, in combination, disclose the chinstrap sock according to claim 1, but Kaiser does not disclose wherein the metal-, metal oxide-, and/or metal salt-containing fiber comprises copper or silver.  However, Drymax teaches wherein the metal-, metal oxide-, and/or metal salt-containing fiber comprises copper (description; page 13).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the metal-, metal oxide-, and/or metal salt-containing fiber, with wherein the metal-, metal oxide-, and/or metal salt-containing fiber comprises copper, in order to use an effective metallic material for reducing skin irritations, razor burn and acne caused by chin straps (Drymax; page 13).
Regarding claim 4, Kaiser and Drymax, in combination, disclose the chinstrap sock according to claim 1, and Kaiser further discloses wherein the tubular body of the chinstrap sock includes an elastic make up yarn (an outer layer is a knitted nylon fabric and an inner layer is a nylon jersey, wherein nylon is an elastic yarn; para. 0027).
Regarding claim 5, Kaiser and Drymax, in combination, disclose the chinstrap sock according to claim 1, and Kaiser further discloses wherein the first welt and the second welt are of a turned welt configuration (two folded end portions 22; figs. 4A-4B; paras. 0025-0026).
Regarding claim 6, Kaiser and Drymax, in combination, disclose the chinstrap sock according to claim 1, and Kaiser further discloses wherein the outer surface comprises a moisture absorbing yarn (an outer layer is a knitted nylon fabric, wherein a nylon yarn is a moisture absorbing yarn; para. 0027) opposed to the skin facing surface (opposite to an inner layer where the skin facing surface is located; fig. 2; para. 0027).  
Kaiser does not disclose wherein the skin-facing surface comprises a hydrophobic yarn.  However, Drymax teaches wherein a skin-facing surface (see the Chinsaver inside view as shown in the picture; page 13) of the tubular body comprises a hydrophobic yarn (drymax fibers are hydrophobic comprising releasable copper ions; description; page 13).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the tubular body as disclosed by Kaiser, with wherein the skin-facing surface comprises a hydrophobic yarn as taught by Drymax, in order to effectively remove sweat and help reduce skin irritations, razor burn and acne caused by chin straps (Drymax; page 13).
Regarding claim 7, Kaiser and Drymax, in combination, disclose the chinstrap sock according to claim 1, and Kaiser further discloses wherein the outer surface comprises a moisture wicking yarn (an outer layer is a knitted nylon fabric, wherein a nylon yarn is a moisture wicking yarn; para. 0027) opposed to the skin facing surface (opposite to an inner layer where the skin facing surface is located; fig. 2; para. 0027).  
Kaiser does not disclose wherein the skin-facing surface comprises a hydrophobic yarn.  However, Drymax teaches wherein a skin-facing surface (see the Chinsaver inside view as shown in the picture; page 13) of the tubular body comprises a hydrophobic yarn (drymax fibers are hydrophobic comprising releasable copper ions; description; page 13).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the tubular body as disclosed by Kaiser, with wherein the skin-facing surface comprises a hydrophobic yarn as taught by Drymax, in order to effectively remove sweat and help reduce skin irritations, razor burn and acne caused by chin straps (Drymax; page 13).
Regarding claim 8, Kaiser and Drymax, in combination, disclose the chinstrap sock according to claim 1, and Kaiser further discloses wherein the skin-facing surface comprises a hydrophobic yarn moisture wicking yarn, and the outer surface comprise a moisture wicking yarn adjacent a moisture absorbing yarn (an outer layer is a knitted nylon fabric formed from plurality of nylon yarns, wherein nylon yarns wick and absorb moisture; para. 0027).
Kaiser does not disclose wherein the skin-facing surface comprises a hydrophobic yarn.  However, Drymax teaches wherein a skin-facing surface (see the Chinsaver inside view as shown in the picture; page 13) of the tubular body comprises a hydrophobic yarn (drymax fibers are hydrophobic comprise releasable copper ions; description; page 13).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the tubular body as disclosed by Kaiser, with wherein the skin-facing surface comprises a hydrophobic yarn as taught by Drymax, in order to effectively remove sweat and help reduce skin irritations, razor burn and acne caused by chin straps (Drymax; page 13).
Regarding claim 9, Kaiser and Drymax, in combination, disclose the chinstrap sock according to claim 8, but Kaiser does not disclose wherein the skin-contacting surface comprises the metal-, metal oxide-, and/or metal salt-containing hydrophobic yarn extending from both of the opposite ends of the tubular body.  However, Drymax teaches wherein the yarn containing a metal-, metal oxide-, and/or metal salt-containing fiber is a hydrophobic yarn (drymax fibers are hydrophobic comprising releasable copper ions; description; page 13), and the inside view drawing indicates that the metal-, metal oxide-, and/or metal salt-containing hydrophobic yarn extending from both of the opposite ends of the tubular body (see the Chinsaver inside view as shown in the picture; page 13).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the chinstrap sock as disclosed by Kaiser, with wherein the skin-contacting surface comprises the metal-, metal oxide-, and/or metal salt-containing hydrophobic yarn extending from both of the opposite ends of the tubular body, in order to provide an antimicrobial surface which is sufficient to fully cover a user's chin area to help reduce skin irritations, razor burn and acne caused by chin straps (Drymax; page 13).
Regarding claim 14, Kaiser discloses a chinstrap sock (helmet strap pad 18; fig. 2; para. 0023) comprising 
a tubular body (tubular body 19; fig. 3; para. 0024) having a skin facing surface (see fig. 2) for contacting a portion of a wearer's body (see fig. 2), and an outer surface (see fig. 2) opposed to the skin-facing surface (see fig. 2); 
an opening (see figs. 2-3; paras. 0023-0024) in the tubular body for receiving a chinstrap (see figs. 2-3; paras. 0023-0024); and 
a first welt and a second welt (two folded end portions 22; figs. 4A-4B; paras. 0025-0026) defining opposite ends of the tubular body (see figs. 4A-4B), each of the first welt and the second welts being in surrounding relation to the opening (figs. 3, 4A-4B; paras. 0025-0026), the first welt and the second welt each integral with the tubular body (the tubular body formed from a single fabric piece; figs. 4A-4B; paras. 0025-0026); 
the tubular body being of a knitted construction (an outer layer is a knitted nylon fabric and an inner layer is a nylon jersey; para. 0027) comprising:
a hydrophilic yarn (a nylon yarn, which is hydrophilic, in an outer surface of the chinstrap sock 18 positioned away from the wearer's skin; fig. 2; para. 0027), optionally in combination with elastic yarn, the hydrophilic yarn configured to be distal to the wearer's skin (fig. 2; para. 0027).
Kaiser does not disclose wherein the tubular body comprising a metal-, metal oxide-, and/or metal salt-containing hydrophobic yarn, optionally in combination with elastic yarn, configured to be presented substantially to a wearer's skin, wherein the hydrophilic yarn adjacent to the hydrophobic yarn.  However, Drymax teaches a chincup sock (ChinSavers; see the pictures; description; pages 12-13), wherein the chincup sock comprising a tubular body (see the pictures) comprising a metal-, metal oxide-, and/or metal salt-containing yarn (drymax fibers are hydrophobic and comprise releasable copper ions; description; page 13) configured to be presented substantially to a wearer's skin (see the Chinsaver inside view as shown in the picture; page 13; Drymax).  Kaiser and Drymax are analogous arts and both are used for covering chin straps / cups.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the chinstrap sock as disclosed by Kaiser, with wherein the tubular body comprising a metal-, metal oxide-, and/or metal salt-containing hydrophobic yarn, optionally in combination with elastic yarn, configured to be presented substantially to a wearer's skin as taught by Drymax, in order to help reduce skin irritations, razor burn and acne caused by chin straps (Drymax; page 13).  As both the outer layer and the inner layer of the tubular body of Kaiser formed from the hydrophilic nylon yarn, by combination of Kaiser and Drymax, wherein the hydrophilic yarn would be adjacent to the hydrophobic yarn. 
Regarding claim 15, Drymax discloses a method of preventing or eliminating skin-related adverse effects to the face of a user in need thereof (description; page 13), the method comprising: 
providing the article as taught by Kaiser and Drymax configured for use with a chinstrap of an athletic helmet (description; page 13); and 
preventing or eliminating skin-related adverse effects (description; page 13).
Regarding claim 16, Drymax discloses the method of claim 15, and further discloses wherein adverse effects are one or more of heat rash, sweat rash, acne, folliculitis, bacterial infection, and fabric-induced dermatitis (description; page 13).
Claims 2 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser (US 2007/0083986 A1) and "Team Sport Products 2017" by Drymax Technologies (hereinafter "Drymax") and further in view of Blythe (US 2016/0262470 A1).
Regarding claim 2, Kaiser and Drymax, in combination, disclose the chinstrap sock according to claim 1, but Kaiser does not disclose wherein the tubular body is a circularly-knitted fabric and the first welt, and the second welt are each a circularly-knitted fabric integral with the tubular body.  However, Blythe teaches a tubular body of a knitted construction (tubular article 100 is knitted on a circular knitting machine; fig. 2A; paras. 0049, 0051), wherein the tubular body is a circularly-knitted fabric (fig. 2A; para. 0049).  Kaiser and Blythe are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the tubular body as disclosed by Kaiser, with wherein the tubular body is a circularly-knitted fabric as taught by Blythe, in order to provide the tubular body using an alternative suitable and efficient knitting approach.  Further, it has been a common practice to form a tubular body from a circularly-knitted fabric in the knitting art.  As the tubular body and two welts of Kaiser formed from a single fabric piece, by combination of Kaiser and Blythe, the second welt would be each a circularly-knitted fabric portion integral with the tubular body.
Regarding claim 10, Kaiser, Drymax and Blythe, in combination, disclose the chinstrap sock according to claim 9, and Kaiser further discloses wherein the turned welt comprising a welt beginning course, a welt ending course, and a plurality of intervening courses (at least the inner layer, i.e., the nylon jersey, comprising a welt beginning course, a welt ending course, and a plurality of intervening courses due to the jersey pattern; figs. 3A, 4A-4B; para. 0027), the welt beginning and welt ending courses being connected with one another by a set of connecting needle loops formed in selected spaced wales (inherent feature of a jersey pattern; figs. 3A, 4A-4B; para. 0027).  
Kaiser does not disclose wherein the metal-containing hydrophobic yarn is formed in needle loops extending in circumferential courses and axial wales.  However, Blythe teaches a tubular body of a circular knitted construction (tubular article 700 is knitted on a circular knitting machine; fig. 13A; paras. 0017, 0067) comprising a metal-containing hydrophobic yarn (layer 750 comprising metal-containing hydrophobic fiber; fig. 13A; para. 0067), wherein the metal-containing hydrophobic yarn is formed in needle loops extending in circumferential courses and axial wales (see figs. 13A-13B; para. 0067).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the tubular body as disclosed by Kaiser, with wherein the metal-containing hydrophobic yarn is formed in needle loops extending in circumferential courses and axial wales as taught by Blythe, in order to mechanically lift the sweat off the skin like a squeegee into a moisture attracting outer layer comprised of the hydrophilic fiber without retaining substantial amounts of moisture, thereby keeping the wearer's chin dry and comfortable in cold, hot and even wet conditions (Blythe; para. 0055).
	Regarding claim 11, Kaiser, Drymax and Blythe, in combination, disclose the chinstrap sock according to claim 10, and Kaiser further discloses wherein the intervening courses comprise needle loops formed only in wales other than the selected spaced wales (the intermediate courses of a jersey pattern comprise needle loops in both the selected spaced wales and other spaced wales; para. 0027).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kaiser (US 2007/0083986 A1), "Team Sport Products 2017" by Drymax Technologies (hereinafter "Drymax") and Blythe (US 2016/0262470 A1) and further in view of Hacskaylo (US 5,823,012 A).
Regarding claim 12, Kaiser, Drymax and Blythe, in combination, disclose the chinstrap sock according to claim 11, but Kaiser does not disclose wherein an intervening course comprises yarn floats across the selected spaced wales to provide an indicia.  However, Hacskaylo teaches a knitted tubular body (athletic band 10; fig. 1; col. 5, ll. 15-25) comprising an intervening course (a plurality of intermediate courses; fig. 2; col. 5, ll. 33-48), wherein the intervening course comprises yarn floats (yarn floats 42; fig. 7; col. 7, ll. 4-8) across selected spaced wales to provide indicia (fig. 7; col. 7, ll. 4-8, 15-20).  Kaiser and Hacskaylo are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the knitting patterns of the tubular body as disclosed by Kaiser, with wherein an intervening course comprises yarn floats across the selected spaced wales to provide an indicia as taught by Hacskaylo, in order to provide a knitted tubular body with an integral distinct indicia.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kaiser (US 2007/0083986 A1) and "Team Sport Products 2017" by Drymax Technologies (hereinafter "Drymax") and further in view of Meckley (US 2003/0192351 A1).
Regarding claim 13, Kaiser and Drymax, in combination, disclose the chinstrap sock according to claim 1, but Kaiser does not disclose the chinstrap sock further comprising a first annular region having courses formed of alternating needle loops and yarn floats and courses formed of successive needle loops, and a second annular region adjacent the first annular region having courses formed of alternating needle loops and tuck stitches and courses formed of successive needle loops.  However, Meckley teaches a knitted tubular body (tubular garment body 15 formed on a circular knitting machine; fig. 1; paras. 0027, 0030) may comprise a first annular region having courses formed of alternating needle loops and yarn floats and courses formed of successive needle loops (any combination of miss and knit, such as an annular region comprising courses of  alternating knit-miss stitches and courses of knits; para. 0034), and a second annular region adjacent the first annular region having courses formed of alternating needle loops and tuck stitches and courses formed of successive needle loops (any combination of tuck and knit, such as an adjacent annular region comprising courses of  alternating knit-tuck stitches and courses and courses of knits; para. 0034).  Kaiser and Meckley are analogous arts.  The original disclosure does not set forth any criticality for the claimed knit pattern. Therefore, it would have been an obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the knitting patterns of the tubular body as disclosed by Kaiser, with wherein a first annular region having courses formed of alternating needle loops and yarn floats and courses formed of successive needle loops, and a second annular region adjacent the first annular region having courses formed of alternating needle loops and tuck stitches and courses formed of successive needle loops as taught by Meckley, in order to provide a knitted tubular body with desired knit patterns.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  Menczywor (US 2012/0122364 A1) also teaches a circular-knitted tubular fabric for garment applications comprising hydrophobic yarns and hydrophilic yarns, wherein the hydrophobic yarns comprising anti-microbial metal compounds.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732